Case 6:18-cv-06019-SOH Document 25-1 Filed 10/22/19 Page 1 of 12 PagelD #: 130

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

The parties to this Settlement Agreement and Release of Claims (“Agreement”)
are Stephanie Bates, Charlotte Earvin, Megan Kemp, and Ky Kemp (“Plaintiffs”); and
Spa City Steaks, Inc. (“Defendant”), which includes any assigns, including current and
former officers, agents, shareholders, directors, owners, employees, attorneys,
accountants, franchisors, successors, insurers, professional employer organizations,
parent or subsidiary corporations/businesses, and assigns and the respective current
and former officers, agents, sharcholders, directors, Board Members, employees,
attorneys, accountants, successors, insurers, and professional employer
organizations of any parent, subsidiary, and affiliated entities. Plaintiffs and
Defendant are individually referred to as “Party” and collectively referred to as “the
Parties.” This Agreement is entered into for the purpose of disposing ofall claims now
pending in the case of Stephanie Bates, et al. v. Spa City Steaks, Inc. Case No. 6:18-cv-
6019-SOH, United States District Court, Western District of Arkansas, Hot Springs

Division (the “Lawsuit”).

STATEMENTS OF FACT

The Parties acknowledge that:

Defendant denies all of the allegations in the Lawsuit and any and all liability
and damages of any kind to anyone with respect to the alleged facts or causes of action
asserted in the Lawsuit, but nonetheless, without admitting or conceding any liability

or damages whatsoever, have agreed to settle the Lawsuit on the terms and

i
Case 6:18-cv-06019-SOH Document 25-1 Filed 10/22/19 Page 2 of 12 PagelD #: 131

conditions set forth in this Agreement to avoid the burden, expense and uncertainty
of continuing the Lawsuit.

The Parties have engaged in formal and informal discovery.

The Parties recognize that the outcome in the Lawsuit is uncertain and that
achieving a final result through the litigation process would require substantial
additional risk, discovery, time, and expense.

The Parties have engaged in the negotiation process involving the free-flow
exchange of information regarding the pay of plaintiff employees and two mediated
settlement conferences with a magistrate judge. Following said negotiations, the
Parties arrived at an agreement to settle the Lawsuit on the basis described herein.

Plaintiffs and their counsel have conducted an investigation and evaluation of
the facts and law relating to the claims asserted in the Lawsuit and believe, in view of
the costs, risks, and delay of continued litigation balanced against the benefits of
settlement, that the settlement as provided in this Settlement Agreement is in the best
interests of all and that the settlement provided in this Settlement Agreement
represents a fair, reasonable, and adequate resolution of the Lawsuit.

Therefore, in consideration of the statements and mutual promises contained
in this Agreement, the Parties agree as follows:

DEFINITIONS

A. “Plaintiffs’ Counsel” means SANFORD LAW FIRM, PLLC.
Case 6:18-cv-06019-SOH Document 25-1 Filed 10/22/19 Page 3 of 12 PagelD #: 132

B. “Plaintiffs” means Stephanie Bates, Charlotte Earvin, Megan Kemp, and
Ky Kemp.

C. “Released Persons” means Spa City Steaks, Inc., as well as any assigns,
including current and former officers, agents, shareholders, directors, owners,
employees, attorneys, accountants, franchisors, successors, insurers, professional
employer organizations, parent or subsidiary corporations/businesses, and assigns
and the respective current and former officers, agents, shareholders, directors, Board
Members, employees, attorneys, accountants, successors, insurers, and professional

employer organizations of any parent, subsidiary, and affiliated entities.

AGREEMENT
A. Payments.
1. Defendant agrees to pay the total gross amount of Nine Thousand

Two Hundred Twenty-Eight Dollars and Zero Cents ($9,228.00) in full and final
settlement of this matter.

2. Of the total gross amount listed above, Defendant will pay
Plaintiffs the amounts shown on Appendix A to this Agreement.

3. Of the total gross amount listed above, Defendant will pay the sum
of Three Thousand Six Hundred Eighty-six Dollars and Zero Cents ($3,686.00) to
SANFORD LAW FIRM, PLLC, for attorney’s fees and costs associated with the Lawsuit.

4. Defendant will deliver the payments described in this Section to

Plaintiffs’ Counsel according to the schedule set forth in Appendix B to this
Case 6:18-cv-06019-SOH Document 25-1 Filed 10/22/19 Page 4 of 12 PagelD #: 133

Agreement. If Defendant fails to make any payment due under the terms of this
Agreement or seek relief under the U.S. Bankruptcy Code, or suffer an involuntary
petition in bankruptcy or receivership that is not vacated within thirty (30) days, the
entire unpaid balance of the amount stated in Paragraph A.1 above shall be
immediately due and payable to Named Plaintiff, Opt-in Plaintiffs, and Plaintiffs’
Counsel.

B. Lost or Misdirected Payments. Plaintiffs shall have 90 days from the
date of payment to negotiate settlement checks. Ifa Plaintiffs check is lost, destroyed,
or otherwise unusable, the payee may notify Defendant, through counsel, within 90
days of the date of payment and Defendant will, upon verification that the original
check has not been negotiated, issue a replacement. The payee shall have 90 days
from the date of issuance to negotiate the replacement check.

C. Dismissal of All Claims with Prejudice. The claims of Plaintiffs will be
dismissed by the Court with prejudice. Plaintiffs represent and warrant that, other
than this lawsuit, Plaintiffs have no other lawsuits, charges, administrative
proceedings, or other claims of any nature pending against Defendant in any state or
federal court or before any agency or other administrative body. Plaintiffs represent
and warrant that they have not assigned to a third party any of their current or
potential claims against Defendant.

D. Release of Claims. Plaintiffs, on behalf of themselves and each of their

heirs, estates, executors, administrators, assigns, transferees and representatives,
Case 6:18-cv-06019-SOH Document 25-1 Filed 10/22/19 Page 5 of 12 PagelD #: 134

hereby release and forever discharge the Released Persons from any and all claims,
rights, demands, liabilities and causes of action of every nature and description
relating to unpaid wages, for monetary damages, liquidated damages, interest,
attorneys’ fees, costs, and punitive damages, and all claims or demands related to the
Plaintiffs’ employment with Defendant regarding wages_and/or failure to pay
minimum or overtime wages that they have or may have had against the Defendant
as of the date of Plaintiffs’ execution of this Agreement under:

(1} the Fair Labor Standards Act (29 U.S.C. § 201, et seq.);
(2) the Arkansas Minimum Wage Act;

(3) any and all claims under the laws of any state, county, municipality or
other governmental subdivision of the United States or any state,
including but not limited to, the State of Arkansas regarding failure to
pay wages or overtime wages; and

(4) any and all other relevant Federal and/or State statutory and/or
common laws including, but not limited to, intentional infliction of
emotional distress for failure to pay wages or overtime wages.

E. No Admission of Liability; Inadmissibility of Agreement. This

Agreement shall not in any way be construed as an admission by Defendant of any
liability whatsoever or as an admission by Defendant of any acts of wrongdoing,
misclassification, or discrimination against Plaintiffs or any other persons. In fact,
Defendant specifically disclaim improper wage payments, or any liability and
wrongdoing. Defendant affirmatively states that it has fully complied with all
applicable statutes, regulations, and ordinances. The terms of this Agreement will not
establish any precedent, nor will this Agreement be used as a basis to seek or justify
similar terms in any subsequent situation involving persons other than Plaintiffs. This

5
Case 6:18-cv-06019-SOH Document 25-1 Filed 10/22/19 Page 6 of 12 PagelD #: 135

Agreement shall not be offered, used, or admitted into evidence in any proceeding or
litigation, whether civil, criminal, arbitral, or otherwise, except for any actions to
enforce the terms of this Agreement, unless ordered to produce this Agreement by a
court of law.

F, Approval Process: The parties shall file a joint motion for approval of
this Agreement. If the Court does not approve this Agreement or approves it subject
to conditions or modifications which are not acceptable to both Parties, the Parties
shall attempt to negotiate in good faith in order to modify the Agreement in a form
acceptable to both the parties and the Court.

G. Knowing and Voluntarily Waiver: Plaintiffs acknowledge and agree
that they have had sufficient time to consider this Agreement and to consult with legal
counsel of their choosing considering its meaning and significance. When entering
into this Agreement, Plaintiffs have not relied on any representations or warranties
made by the parties, other than representations and warranties expressly set forth in
this Agreement.

H. Communications with Plaintiffs: Defendant has no responsibility with
respect to any inquiries from Plaintiffs about this Agreement and the settlement
described herein, except that if any Plaintiff approaches Defendant, Defendant agrees

to refer such Plaintiff to Plaintiffs’ Counsel.
Case 6:18-cv-06019-SOH Document 25-1 Filed 10/22/19 Page 7 of 12 PagelD #: 136

I. Choice of Law: This Agreement is deemed by the Parties to be made
and entered into in the State of Arkansas. It shall be interpreted, enforced, and
governed under the laws of Arkansas.

J. Waiver: Any failure by any party to insist upon the strict performance
by the other party of any of the provisions of this Agreement shall not be deemed a
waiver of any of the other provisions of this Agreement, and such party,
notwithstanding such failure, shall have the right thereafter to insist upon the specific
performance of any and all of the provisions of this Agreement.

K. Binding Agreement: This Agreement shall be binding upon, and inure
to the benefit of, the Parties and their affiliates, agents, employees, beneficiaries,
heirs, executors, administrators, successors, and assigns.

L. Cooperation Clause: The parties acknowledge that it is their intent to
consummate the settlement described herein, and they agree to cooperate to the
extent necessary to effectuate and implement all terms and conditions of this
Agreement and to exercise their best efforts to accomplish the foregoing terms and
conditions of this Agreement.

M. Entire Agreement: This Agreement contains the entire Agreement
between the Parties, and it replaces any prior agreements or understandings between
the Parties. All modifications to this Agreement must be made in writing and signed

by the Parties.
Case 6:18-cv-06019-SOH Document 25-1 Filed 10/22/19 Page 8 of 12 PagelD #: 137

N. Severability: The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other parts shall remain fully valid and
enforceable.

0. Captions: The captions or headings of the sections and paragraphs of
this Agreement have been inserted for convenience of reference only and shall have
no effect upon the construction or interpretation of any part of this Agreement.

P. Remedy for Breach: If either Party believes that there has been a
violation of this Agreement, including but not limited to violations of any of the
obligations set forth in this Agreement, then that Party may present this Agreement
to the United States District Court Western District of Arkansas, Hot Springs Division,
for purposes of obtaining injunctive and/or monetary relief, as well as damages
arising from any breach, including legal fees and costs. The Parties agree that whether
a violation of this Agreement has occurred shall be determined by a court of
competent jurisdiction.

Q. Signature: The Parties agree that a signed and faxed copy or signed and
emailed copy of this Agreement is just as valid as an original signed copy of this
Agreement. The Parties further agree that this Agreement may be signed in multiple
counterparts, each of which is an original. Should multiple counterparts exist, she

will be provided to all Parties for their records.
Case 6:18-cv-06019-SOH Document 25-1

Filed 10/22/19 Page 9 of 12 PagelD #: 138

R. Construction: This Agreement is deemed to have been drafted jointly

by the Parties and, in the event of a dispute, will not be construed in favor of or against

any Party by reason of that Party’s contribution to the drafting of this Agreement.

PLAINTIFF:

 

Stephanie Bates

 

Charlotte Earvin

 

Megan Kemp

 

Ky Kemp

APPROVED:

 

Steve Rauls

SANFORD LAW FIRM, PLLC

One Financial Centre

650 S. Shackleford Road, Suite 411
Little Rock, AR 72211
ATTORNEYS FOR PLAINTIFFS

And

Date

Date

Date

Date

Date
Case 6:18-cv-06019-SOH Document 25-1 Filed 10/22/19

DEFENDANT:

 

Date
By: , on behalf of Spa City Steaks, Inc.

APPROVED:

 

Gregory J. Northen Date
CROSS, GUNTER, WITHERSPOON &
_ GALCHUS, P.C.
500 President Clinton Avenue, Suite 200
Little Rock, Arkansas 72201
Telephone (501) 371-9999
Email: gnorthen@cgwg.com
ATTORNEYS FOR DEFENDANT

10

Page 10 of 12 PagelD #: 139
Case 6:18-cv-06019-SOH Document 25-1 Filed 10/22/19 Page 11 of 12 PagelD #: 140

Bates, et al. v. Spa City Steaks, Inc.
Settlement Agreement Appendix A

 

 

 

 

 

 

 

 

Settlement
Name Share
Ky Kemp S 65.00
Megan Kemp 5 497.00
Stephanie Bates S 1,328.00
Charlotte Earvin S 3,652.00
Tota! S 5,542.00

 

 

Page 1 of 1
Filed 10/22/19 Page 12 of 12 PagelD #: 141

Case 6:18-cv-06019-SOH Document 25-1

T jo o3ed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00'°82z'6 $ | 00°989’E S| 00°759'E S | OO'SZET S| 00°26 S| 00°S9 $ 720]
00'7SZ § | 00'7Sz Si: S| - S| - S| - S Tz0z/T/Ot
00°00E S| oO00€ Si - S| - S| - S| - $ Tz0c/T/6
0000 S| 00°00€ $i S| - S| - S| - $ Tz0c/T/8
0O0'00E § | 00'00€ i S| - S| - S| - Ss tzoc/T/Z
00°00r S$ | 00'8rT $ | 00°ZS7Z 5S) oe S| - Sit S 1Ez0z/T/9
00'00r S$ | 00°00Z S$ 00°00 S| - S| - Si S |tzoz/t/s
00°00r S$ | 00°00Z S$ 00°00 S| - S| - S$ ° § |tz07z/t/v
OO'STE § | 00°S9T S$  00°0ST S$) fe S| - S| § |Ez0z/T/€
00°00 S | 00°OST S$ | 0O'OST S| - S| > Si - S$ |tzoz/T/z
00'00€ S | 00°OST S | OO'OST S - S| - S - S Tzo¢/t/t
00°00 § | O0'OST S| 00°0ST S| - S| - i S |0z0z/T/2T
00°00€ S | 00°OST S | 0O'OST S - S| - $ - S 0707/T/TT
00'00E § | 00°OST S | 00°0ST S| - S}oo- Si S |0z0¢/T/OT
00°00E § | 00°OST $ | 0O'0GT S) oe S| o7 Si S |0z0z/T/6
00°00€ § | OO'OST S$ | 00°0ST S| - Si: Si S |0z0z/T/8
00°00€ § | OO'OST $ | 00°0ST S| - si - S| - § |0zoz/T/z
00°00 § | 00'OST S | OO'OST S| - S| 7 Si - § |0zoz/T/9
00°62 S$ | 0O°L6T S | OO'00T SS) oe S|} > Si - S ozoz/T/s
00°00€ S$ | 00°00Z S | 0O'00T S| - Si 7 Si ° S |0z0z/T/P
00°00€ § | 00°72 $ | 00°00T S | 00°8ZT S| - S| > S |0z0z/T/€
00°00 S| - S$ | OOOOT S | 0O'OOT a S| S |0z0z/t/Z
00°007 S| - $ | OO'O0T S | 00'O0T S| - Ss. - § |0zoz/T/T

00°299'Z S| - S | 00°000'T S | 00°000‘T S | 0O'26r Ss 00°S9 S jeaouddy Juawafyas

Jayy sAeqd pT

id ‘wul4) ulAsey ayojaeyD| sajyeg aiueydays dwiay uegal diay A>
Me] psopues
OL ajqeAed eng ove&g

JB30]

 

 

 

g XIpuaddy juawaaisy JuaWajNes
"dul ‘syeays Alp eds ‘A ‘]e Jo ‘sajeg

 
